Opinion issued January 29, 2004 





 
 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01304-CR
____________

IN RE JAMES M. GENTRY, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator filed in this Court a pro se petition for writ of mandamus asking that
we order respondent
 to rule on a pro se writ of habeas corpus that he filed.
               Relator is represented by counsel in the trial court, and is not entitled to
hybrid representation.  Gray v. Shipley, 877 S.W.2d 806 (Tex. App.— Houston [1st
Dist.] 1994, orig. proceeding); Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim. App.
1981).
               The petition for writ of mandamus is therefore denied.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).